                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                          3:18-cv-00189-MR

JAMES C. MCNEILL,                )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
MICHAEL D. HINSON, et al.,       )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte on the setting of this

matter for trial.

      The parties are directed to notify the Court within fourteen (14) days of

this Order whether they consent for this Court to hold a judicial settlement

conference pursuant to Local Civil Rule 16.3(d) in an effort to settle this

matter without a trial.

      The parties are advised that, should a judicial settlement conference

being undertaken in this matter to facilitate settlement, there is no

requirement that the case settle through such a conference. Rather, if a

judicial settlement conference were unsuccessful, the matter would proceed

to trial as noticed for September 13, 2021. [See 3/17/2021 Docket Entry].

Should the parties not agree to a judicial settlement conference in this matter,



         Case 3:18-cv-00189-MR Document 58 Filed 04/12/21 Page 1 of 2
the matter will proceed to trial as noticed.

                                    ORDER

      IT IS THEREFORE ORDERED that the parties shall notify the Court

within fourteen (14) days of this Order whether they consent to a judicial

settlement conference in this matter.

      IT IS SO ORDERED.             Signed: April 12, 2021




                                        2

        Case 3:18-cv-00189-MR Document 58 Filed 04/12/21 Page 2 of 2
